        Case 1:19-cv-00703-WJ-JFR Document 58 Filed 08/28/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DINÉ CITIZENS AGAINST RUINING OUR            )
ENVIRONMENT, et al.,                         )
                                             )
       Plaintiffs,                           )                Case No. 1:19-cv-00703-WJ-JFR
                                             )
       v.                                    )
                                             )
DAVID BERNHARDT, in his official capacity as )
Secretary of the Interior, et al.,           )
                                             )
       Defendants,                           )
                                             )
       and                                   )
                                             )
NAVAJO ALLOTTEES,                            )
                                             )
       Defendant-Intervenors.                )



     NOTICE OF THE PARTIES’ STIPULATED EXTENSION FOR PLAINTIFFS’
     CONSOLIDATED REPLY TO RESPONSES TO PLAINTIFFS MOTION FOR
     TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION


      Pursuant to D.N.M. LR-Civ. 7.4(a), Plaintiffs Diné Citizens Against Ruining Our

Environment, San Juan Citizens Alliance, Sierra Club, and WildEarth Guardians (collectively,

“Citizen Groups”), by and through undersigned counsel of record, hereby notifies the Court that

the Parties have agreed to an extension of time for Plaintiffs to file a consolidated Reply to the

various Responses to Citizen Groups’ August 1, 2019 Motion for Temporary Restraining Order

and Preliminary Injunction. (ECF No. 5). Federal Defendants filed their Response on August 14,

2019; Applicant-Intervenors DJR Energy Holdings, LLC and BP America Production Company

filed their Response on August 15, 2019; and Applicant-Intervenor American Petroleum Institute

filed its Response on August 22, 2019. The extension is necessary to provide adequate time for
       Case 1:19-cv-00703-WJ-JFR Document 58 Filed 08/28/19 Page 2 of 3



Citizen Groups to prepare a Consolidated Reply addressing these multiple Responses, instead of

burdening the Court with multiple Replies to the individual Responses . The agreed-upon due

date for Citizen Groups Reply brief is September 4, 2019. The extension will not interfere with

any case management schedule in this matter.


Respectfully submitted on the 28th day of August 2019.

                                     /s/ Kyle J. Tisdel
                                     Kyle J. Tisdel
                                     WESTERN ENVIRONMENTAL LAW CENTER
                                     208 Paseo del Pueblo Sur, Suite 602
                                     Taos, New Mexico 87571
                                     (p) 575.613.8050
                                     tisdel@westernlaw.org

                                     /s/ Julia Guarino
                                     Julia Guarino
                                     WESTERN ENVIRONMENTAL LAW CENTER
                                     208 Paseo del Pueblo Sur, Suite 602
                                     Taos, New Mexico 87571
                                     (p) 575.224.6205
                                     guarino@westernlaw.org

                                     Counsel for Plaintiffs

                                     /s/ Daniel Timmons
                                     Daniel Timmons
                                     WILDEARTH GUARDIANS
                                     301 N. Guadalupe Street, Suite 201
                                     Santa Fe, NM 87501
                                     (p) 505.570.7014
                                     dtimmons@wildearthguardians.org

                                     /s/ Samantha Ruscavage-Barz
                                     Samantha Ruscavage-Barz
                                     WILDEARTH GUARDIANS
                                     301 N. Guadalupe Street, Suite 201
                                     Santa Fe, NM 87501
                                     (p) 505.401.4180
                                     sruscavagebarz@wildearthguardians.org

                                     Counsel for Plaintiff WildEarth Guardians
        Case 1:19-cv-00703-WJ-JFR Document 58 Filed 08/28/19 Page 3 of 3




                                     /s/ Karimah Schoenhut
                                     Karimah Schoenhut (D.C. Bar No. 1028390)
                                     (appearing by association with Federal Bar
                                     member Kyle J. Tisdel pursuant to L.R. 83.3(a))
                                     SIERRA CLUB
                                     50 F Street NW, 8th Floor
                                     Washington DC 20001
                                     (p) 202.548.4584
                                     karimah.schoenhut@sierraclub.org

                                     Counsel for Plaintiff Sierra Club




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of August 2016, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send notification of such filing to

all counsel of record.


                                                         /s/ Julia Guarino
